Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gloria Bautista appeals the district court’s order adopting the magistrate judge’s reports and recommendations to grant Defendant’s summary judgment motion on her race and national origin discrimination claims, brought pursuant to *358Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Bautista v. Clemson Univ., No. 8:07-cv-01287-HFF, 2009 WL 742721 (D.S.C. Mar. 20, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.